Citation Nr: 1428382	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for a closed fracture of the left radial head, status post open reduction and internal fixation.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from May 2007 to August 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, granting service connection for the issue on appeal and assigning an initial evaluation of 20 percent, effective as of August 22, 2007.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of this hearing has been associated with the evidence of record.  

In addition to the physical claims file, there are also electronic paperless systems (Virtual VA and the Veterans Benefits Management System (VBMS)) associated with this claim.  Additional evidence associated with these systems, including the hearing transcript and VA treatment records, has been reviewed and considered in conjunction with this decision.  


FINDINGS OF FACT

1.  During the pendency of this claim, the Veteran's left elbow disability has been manifested by pain, weakness and pronation to no less than 15 degrees.  

2.  The Veteran's left elbow disability has not, at any time during the pendency of this claim, been associated with ankylosis, flexion limited to 100 degrees or less, extension limited to 45 degrees or less, impairment of flail joint, nonunion of the radius and ulna, impairment of the radius or ulna, or bone fusion.  




CONCLUSION OF LAW

The criteria for establishing entitlement to an initial disability evaluation in excess of 20 percent for a closed fracture of the left radial head, status post open reduction and internal fixation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-13 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records.  Also, in October 2007 and April 2012, she was afforded formal VA examinations.  VA treatment records have also been associated with the claims file.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As already noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of her symptomatology as well as the functional impact the claimed disabilities have on her daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Facts and Analysis

The Veteran contends that she is entitled to a disability evaluation in excess of 20 percent for her service-connected closed fracture of the left radial head, status post open reduction and internal rotation (hereinafter a "left forearm disability").  Specifically, she has argued that this disability has resulted in pain, restrained lifting and functional limitation.  However, as outlined below, the preponderance of the evidence of record demonstrates that the criteria for a disability evaluation in excess of 20 percent have not been met at any time during the pendency of this claim.  

In August 2007, VA received a claim from the Veteran of entitlement to service connection for a left arm disability.  Service connection was subsequently established in a November 2007 rating decision, effective as of August 22, 2007.  A timely notice of disagreement regarding the assigned rating was received in February 2009, but the 20 percent evaluation was continued in an April 2009 statement of the case.  The Veteran appealed this rating to the Board in April 2009.  

Upon receipt of the Veteran's claim, she was afforded a VA examination in October 2007.  The Veteran described pain located at the elbow and wrist for months, occurring constantly.  The pain traveled to the lower arm and was sharp, cramping and pulling in nature.  The pain could either be elicited by physical activity or come on its own.  Despite the pain, the Veteran was able to function without medication.  Everyday activities caused pain that would last for several hours.  Household duties were noted to be difficult.  Specifically, she reported that she was unable to perform gardening activities or push a lawnmower, due to heavy lifting, pushing and pulling.  The Veteran's usual occupation was noted to be a waitress but she was presently employed as a cashier.  Physical examination revealed the Veteran to be right hand dominant.  The left elbow had signs of effusion and tenderness with no edema, weakness, redness, heat guarding of movement or subluxation.  Left arm flexion was to 140 degree, extension was to 10 degrees, supination was to 75 degrees and pronation was to 15 degrees.  Pain was noted at the extremes of motion.  The left arm was noted to be additionally limited by pain.  It was not additionally limited by fatigue, weakness, lack of endurance or incoordination.  There was no additional reduction in range of motion, however.  X-rays revealed three cannulated screws in the radial head.  The fracture was otherwise healed.  The examiner concluded that this condition mildly affected the Veteran's activities of daily living.  

A November 2007 VA treatment record reflects that the Veteran was discharged before finishing therapy.  She initially had no range of motion with the left arm but she now had some movement.  It was noted that she had been dropping things since discharge.  The Veteran was diagnosed with a left arm fracture with limited range of motion.  Physical therapy was to be restarted.  A March 2008 record reflects that the pain was still present most days.  However, there was now a full range of motion, but it was described as very painful.  There was also a full range of motion of the left wrist and full muscle strength.  

According to an August 2008 VA treatment record, the Veteran noted that her pain was now a dull ache with occasional sharp pains when she turned her arm to pick something up.  She also noted that if she tried to carry anything heavy her elbow would give out.  Examination revealed decreased supination of the left arm that caused some pain.  The record also contains a VA treatment record dated June 2009.  It was noted that the Veteran was experiencing a gradual improvement in her left elbow range of motion since physical therapy and that her range of motion was full.  It was noted that she did on an intermittent basis get a mild discomfort in the area of the dorsal aspect of the left forearm that was responsive to indomethacin.  The Veteran was diagnosed with a mild chronic left elbow/forearm pain.  A June 2010 VA treatment note reflects that the Veteran had a full range of motion in the upper extremities, but they were painful to resist.  Muscle strength was normal.  

The Veteran was afforded a more recent VA examination in April 2012.  The Veteran described a tingling elbow pain radiating to her hand when leaning her elbow against a solid object.  This was occurring more frequently and had happened twice in the same week.  The Veteran described these as flare-ups.  Range of motion testing revealed left elbow flexion to 140 degrees (with no objective evidence of painful motion) and full extension to 0 degrees (with no objective evidence of painful motion).  The examiner did note that when performing her range of motion testing she did report pain.  Specifically, the examiner noted that she stated "[i]t's hurting and starts facial grimacing and sniffles."  Passive range of motion testing was not performed.  According to the examiner, this was "based on her attempt to complain about active ROM."  It was further noted that the Veteran was unable to perform repetitive use testing because she complained of pain with active flexion of the left elbow.  It was also noted that she carried her heavy hand bag on that side and could be having self-induced symptoms.  The examiner concluded that there was no evidence of functional loss or impairment associated with the left elbow and forearm.  There was also no localized tenderness or pain on palpation.  Range of motion testing for both flexion and extension was full and there was no ankylosis.  There was also no flail joint, joint fracture and/or impairment of supination or pronation.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for her service-connected left arm disability at any time during the pendency of this claim.  Presently, the Veteran is rated under Diagnostic Code 5213.  This code provides ratings based on impairment of supination and pronation of the forearm.  Normal forearm supination is from 0 degrees to 80 degrees.  Normal forearm pronation is from 0 degrees to 85 degrees.  38 C.F.R. § 4.71, Plate I.  

Diagnostic Code 5213 provides that supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side and 10 percent for the minor side.  The evidence of record establishes that the Veteran's left arm is the minor side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side and 20 percent for the minor side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side and 20 percent for the minor side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side and 20 percent for the minor side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side and 30 percent for the minor side.  38 C.F.R. § 4.71a. 

Therefore, the only way a higher evaluation can be assigned under Diagnostic Code 5213 (for the minor upper extremity) is if there is evidence of loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation.  See id.  In the present case, there is no evidence to suggest that the Veteran has experienced bone fusion or that her left hand is fixed in either supination or pronation.  In fact, the October 2007 VA examination report reflects that the Veteran had significant motion in the wrist at this time.  VA treatment records spanning from November 2007 to June 2010 also fail to reflect any evidence of bone fusion.  As such, a 30 percent evaluation is not warranted under Diagnostic Code 5213.  

In all cases dealing with injuries of the forearm and wrist injuries, codes 5205 through 5213 are to be rated separated and combined not to exceed rating for loss of use of the hand.  See id at Note.  Therefore, the Board will address all of these diagnostic codes in turn to determine whether a higher evaluation may be warranted.  

Diagnostic code 5205 provides ratings for ankylosis of the elbow.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  In fact, the April 2012 VA examination report reflects a nearly full range of pain free motion, with flexion to 140 degrees and extension to 0 degrees.  Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  38 C.F.R. § 4.71, Plate I.  As such, there is no evidence of ankylosis of the left elbow.  

Diagnostic Code 5206 provides ratings for limitation of flexion of the forearm.  The minimal rating of 10 percent is warranted when there is evidence of flexion limited to 100 degrees.  According to both the October 2007 and the April 2012 VA examination reports, flexion was to 140 degrees.  As such, a 10 percent rating would not be warranted for limitation of flexion.  See 38 C.F.R. § 4.71a.  

Diagnostic Code 5207 provides ratings for limitation of extension of the forearm.  The minimal rating of 10 percent is warranted when there is evidence of extension limited to 45 degrees.  See id.  The October 2007 VA examination report reflects extension limited to only 10 degrees, while the April 2012 report reflects full extension to 0 degrees.  As such, a 10 percent rating is not warranted under Diagnostic Code 5207 either.  A 20 percent rating is also available under Diagnostic Code 5208 if both flexion is limited to 100 degrees and extension is limited to 45 degrees.  Id.  However, as already discussed, flexion and extension have consistently exceeded these ranges of motion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations of joint motion.  38 C.F.R. § 4.40 listed several factors to consider in evaluating joints including inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss due to pain was a consideration, as well as weakness, which was an important consideration in limitation of motion.  38 C.F.R. § 4.40 (2012).  As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal; (b) more movement than normal; (c) weakened movement; (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; (f) pain on movement, swelling, deformity or atrophy of disuse; instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2013).  

The Veteran has consistently complained of functional loss due to symptoms such as pain and weakness.  She also testified extensively to these symptoms during her March 2013 hearing.  However, the preponderance of the evidence of record reflects that despite these symptoms, the Veteran has not suffered functional loss so severe as to demonstrate entitlement to an evaluation in excess of 20 percent at any time during the pendency of this claim.  While the Veteran did exhibit extensive functional loss on pronation due to pain in October 2007, her left arm still was capable of motion in all other planes well above that conceived for a compensable evaluation under any other applicable diagnostic code.  Furthermore, the evidence shows that despite the subjective complaints of pain on motion during the April 2012 VA examination, the Veteran was still able to perform a nearly full range of motion in all planes.  The examiner was also of the opinion that there were in fact no objective signs of pain on motion or any evidence of functional loss of the left arm as of this time.  Finally, VA treatment records reflect a consistent improvement in range of motion from November 2007 through June 2010, with the Veteran describing only a mild discomfort in June 2009.  As such, despite the Veteran's subjective complaints of functional loss, the preponderance of the evidence demonstrates that she has still maintained use of the left arm far and beyond that conceived by an evaluation in excess of 20 percent.  

Finally, Diagnostic Code 5209 provides ratings for impairment of flail joint.  Id.  The April 2012 VA examiner specifically found no evidence of impairment of flail joint.  Diagnostic Code 5210 provides ratings for nonunion of the radius and ulna.  Id.  There is no evidence of nonunion of any joints in the left upper extremity.  Diagnostic Code 5211 provides ratings for impairment of the ulna while Diagnostic Code 5212 provides ratings for impairment of the radius.  Id.  There is no evidence of impairment to either of these bones.  As such, even when considering all applicable diagnostic codes, there is no additional disability that could be combined with the already assigned 20 percent evaluation.  

Finally, the Board recognizes that the Veteran believes she is entitled to a disability evaluation in excess of 20 percent for her left arm disability.  The Veteran testified in March 2013 that she struggled everyday with household tasks such as laundry and cooking.  She also described an incident where she dropped her daughter when she was two years old and she was now afraid of having another child.  Finally, she described that she was now working as an insurance processor because she could no longer perform tasks such as cashier work or physical therapy.  While the Board is sympathetic to the Veteran's situation, her testimony fails to reflect that she meets the schedular criteria for a higher rating at any time during the pendency of her claim.  The objective evidence of record reveals that the Veteran has maintained a significant use of her left arm and that her functional impairment has been described as mild during the course of this appeal.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected left arm disability on her activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of pain and weakness which limits her use of her left arm.  A 20 percent rating is meant to compensate a Veteran due to symptoms such as limitation of motion, pain and functional loss.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

The Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  At the hearing in March 2013, the Veteran expressly stated that she was presently employed.  Thus, the Board will not consider this issue further.





ORDER

The claim of entitlement to an initial disability evaluation in excess of 20 percent for a closed fracture of the left radial head, status post open reduction and internal fixation is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


